Citation Nr: 1232573	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including anxiety and depression.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for sleep disorder.

5.  Entitlement to a nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2008, March 2009 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, including anxiety and depression; posttraumatic stress disorder; hepatitis C; and sleep disorder.  He is also seeking entitlement to a nonservice-connected pension benefits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2012, a letter was received from the Veteran's former representative, D.N., Attorney at Law.  In the letter, D.N. reported that the Veteran was in the process of securing additional evidence in support of his claims; that the Veteran had a new mailing address; and that the Veteran wished to have a hearing before the Board.  D.N. also reported that he was personally in possession "of a large file full of relevant records that should be considered as part of [the Veteran's] appeal."

When VA is put on notice of the existence of additional records pertinent to a pending claim, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1).  Accordingly, the RO must attempt, with the assistance of the Veteran, to obtain these records.  

Given the recent change in the Veteran's mailing address, the RO should attempt to schedule him for the appropriate hearing before the Board, if possible given his current status of being incarcerated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify his current mailing address; and provide him an opportunity to identify all VA and non-VA medical providers who have treated him for the conditions on appeal.  Attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Contact the Veteran to determine: (1) if he still desires to have a personal hearing before the Board; and (2) whether his desire for a hearing can be accommodated given his current state of incarceration.  If both of these inquiries are answered in the positive, schedule the Veteran for the appropriate hearing before the Board.  

3.  Contact the Veteran's former representative, D.N., Attorney at Law, and request that he submit any evidence he may have pertinent to the Veteran's claims on appeal.

4.  After the development above (and before any scheduled Board hearing), re-adjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative (if any) with a supplemental statement of the case.  After the Veteran and his representative, if any, have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


